Under Act 1919, p. 1039, § 32, providing for the impaneling of juries in capital cases, on the day set for trial, if the cause is ready for trial, the court must inquire into and pass upon the qualifications of all the persons who appear in court in response to the summons to serve as jurors, and shall cause the names of all those whom the court may hold to be competent
(italics ours) to try the defendant to be placed on lists. Jurors impaneled and engaged in the trial of another case in the same court are properly omitted from the *Page 413 
list from which the jury is to be selected; it being within the discretion of the trial court to so exclude them or to delay the trial until their temporary disqualification should be removed.
It has frequently been held that it was not error to allow a witness to be asked if he had not been convicted of a certain crime involving moral turpitude, and while the question asked by the solicitor, "You got a little sentence for stealing some chickens?" was facetious and might tend to a lowering of the dignity of a cross-examination, it was in effect an inquiry as to the conviction of the witness on a charge of larceny and as such was permissible.
A material in this case was as to whether the shooting which resulted in the killing was done by one pistol or two. There was two pistols in evidence, one of large caliber and one of a smaller caliber; the one of large caliber being owned by defendant, and the smaller by Luke Hartley, who is jointly charged with the murder. The defendant had introduced evidence tending to prove that all of the shots were fired from the same pistol, and then sought to prove whether the shots were fired from the large or small pistol. To do this the witness Fair was first qualified as to his experience and knowledge of firearms and the different reports pistols of large and small caliber would make. He was then asked as to his opinion as to whether the shots fired were from the large or small caliber pistol in evidence. He was not permitted to answer this question, and to this action of the court exception was reserved. To be allowed to testify as to this he did not have to qualify as an expert, as he was shown to have been acquainted with the thing about which he was called on to testify and concerning which special training or skill is not required. Key v. State, 8 Ala. App. 262 So. 335. In Noel v. State, 161 Ala. 25, 49 So. 824, it is held that a nonexpert may testify as to the sound of two shots, that being the simplest and best way to get at the facts sought to be proved, and this rule is followed in Rowlan v. State, 14 Ala. App. 17, 70 So. 953, in which case is cited Mayberry v. State, 107 Ala. 67, 18 So. 219; Bullington v. State, 13 Ala. App. 61, 69 So. 319; Kroell v. State,139 Ala. 1, 36 So. 1025; L.  N. Ry. v. Stewart, 128 Ala. 313,29 South, 562; Fowler v. State, 8 Ala. App. 168, 63 So. 40. The witness should have been permitted to testify, and the refusal of the court to so rule was prejudicial error.
The witness Fair, not got having qualified as an expert as to the penetration of bullets into human flesh when fired by a pistol, could not testify that in his opinion a bullet fired from the largest pistol offered in evidence would have gone entirely through the dead man. Orr v. State. 71, 23 So. 696.
There can be no doubt of the correctness of the court's ruling in excluding the ex parte affidavit of Luke Hartley. In trials of this kind ex parte statements even under oath are not admissible.
We have carefully noted that part of appellant's brief, filed by his able counsel, in which he incorporates the affidavit of Luke Hartley the party jointly indicted with this defendant, and also the ex parte statement of appellants's counsel as to the character of defendant; but these of course, can have no weight in a determination of the law as we find it, and appellant's counsel so recognizes.
Refused charge 1 was the general charge and was properly refused.
Refused charge 2 singles out a part of the evidence upon which to predicate an acquittal.
Refused charge 3 does not correctly state the rule of evidence as to impeached witness, as it obtains in this state.
Refused charge 4, which states a correct proposition of law, is an exact duplicate of given charge 20.
Refused charge 5 is confusing, and besides the defendant may have been a peacemaker at one time during the fight and afterwards assumed the part of a participant.
Refused charge 5 also tended to confuse the issues. If Suttle aided the abetted the killing, though he did not actually shoot, he might be guilty.
For the error pointed out the judgment is reversed, and cause is remanded.
Reversed and remanded.